Case 1:17-cv-01145-RP Document 77-3 Filed 10/02/18 Page 1 of 3




                   EXHIBIT C
                 Case 1:17-cv-01145-RP Document 77-3 Filed 10/02/18 Page 2 of 3




From:                            Elizabeth Brenckman <brenckman@fr.com>
Sent:                            Tuesday, October 2, 2018 7:24 AM
To:                              Marc Cooperman; Tommy Jacks
Cc:                              Joseph Berghammer; Zachary Getzelman; Michael Krashin; Nancy Ly; Michael
                                 Anderson; Sheryl Koval Garko
Subject:                         RE: YETI v. Walmart




Marc, 
  
We are surprised by your motion and the incorrect assertions made in it. 
  
At a threshold level, YETI’s motion is disingenuous in its breadth—making the sweeping statement that
Walmart has refused to produce broad categories of documents (e.g., discovery concerning the allegedly
infringing and counterfeit drinkware products on Walmart’s website and Walmart’s policies and practices
related thereto). That is not the case. In addition to the documents that Walmart had already agreed in its
written responses to produce (and has produced), the parties already reached agreement during a previous
meet-and-confer with respect to two of the three issues identified in your motion.  
  
First, it is incorrect that Walmart “refuses” to provide discovery regarding Walmart’s practices and procedures.
Walmart agreed to produce documents showing its website’s practices and procedures in view of the
clarifications that YETI made during the parties’ meet-and-confer on September 7, 2018. Indeed, just one
week after the meet-and-confer, Walmart produced hundreds of pages of documents describing its practices
and procedures with respect to the operation of the Walmart Marketplace, and Walmart is in the process of
collecting additional relevant documents that will be produced on a rolling basis. There can be no impasse here
because there is no disagreement.  
  
Second, it is incorrect that Walmart “refuses” to provide discovery relating to the Accused Products that have
been identified with specificity. Walmart has never taken the position that YETI “must first better identify all of
the Accused Products” before Walmart will produce documents regarding the Products that have been
identified with specificity. (If you are aware of such a statement, please provide a citation so that we may
review it.) Walmart already agreed to provide much of the requested information regarding the Accused
Products that were specifically identified in YETI’s complaints, court filings, and discovery requests, including
the “34” items apparently referenced in YETI’s motion (many of which YETI specifically identified for the first
time just three weeks ago in its letter dated September 10, 2018). And Walmart made clear that it will produce
documents concerning the Accused Products that it can identify, as indicated in its discovery responses, on a
rolling basis. There can be no impasse here because there is no disagreement.  
  
Third, it is incorrect that Walmart “refuses to produce its documents relating to counterfeit drinkware.” If
Walmart were to search its document repositories using YETI’s proposed search terms (“YETI,” “RAMBLER,”
and “COLSTER”), the search could potentially return thousands of documents that relate to the sale of
genuine YETI products, and are therefore not relevant to this case. Thus, the appropriate characterization is
that Walmart—fairly—refuses to produce documents relating to genuine YETI drinkware. As we have
explained repeatedly, YETI is not entitled to use this litigation as a fishing expedition to obtain far-reaching
discovery regarding products that YETI has no factual bases for alleging are counterfeit or otherwise
infringing. YETI should have conducted its investigation before filing this lawsuit, and YETI’s attempts to shift
its burden to Walmart are inappropriate. Moreover, this issue is already part of Walmart’s motion for a more
definite statement pending before the Court—there is no need to separately raise this single issue again with


                                                         1
                    Case 1:17-cv-01145-RP Document 77-3 Filed 10/02/18 Page 3 of 3



the Court—indeed, it bolsters Walmart’s argument that YETI’s failure to identify the Accused Products with
specificity has created, and continues to create, unnecessary discovery disputes.  
  
Accordingly, because two of the issued raised in YETI’s proposed motion are already resolved, and because
the Court already has before it the dispute regarding YETI’s failure to identify the Accused Products with
specificity, none of the issues in YETI’s proposed motion is appropriate for presentation to the Court at this
time. 
  
Thanks, 
Elizabeth 
  
Elizabeth Brenckman :: Principal :: Fish & Richardson P.C. 
212 641 2305 direct :: 646 673 3437 mobile :: brenckman@fr.com 
  
From: Marc Cooperman <MCooperman@bannerwitcoff.com>  
Sent: Monday, October 01, 2018 1:15 PM 
To: Elizabeth Brenckman <brenckman@fr.com>; Tommy Jacks <Jacks@fr.com> 
Cc: jberghammer@bannerwitcoff.com; Zachary Getzelman <ZGetzelman@bannerwitcoff.com>; 
mkrashin@bannerwitcoff.com; Nancy Ly <ly@fr.com>; Michael Anderson <maanderson@fr.com>; Sheryl Koval Garko 
<garko@fr.com> 
Subject: YETI v. Walmart 
  
Dear Elizabeth, 
  
YETI plans to file the attached motion with the Court on Tuesday.  Please let us know if defendants oppose it. 
  
Thank you, 
Marc 
  
Marc S. Cooperman | Attorney
Banner & Witcoff, Ltd.
10 South Wacker Drive, Suite 3000
Chicago, IL 60606
tel: 312.463.5497 | main: 312.463.5000 | fax: 312.463.5001
www.bannerwitcoff.com | mcooperman@bannerwitcoff.com


              Intellectual Property Law
              Chicago | Washington, DC | Boston | Portland, OR

IMPORTANT/CONFIDENTIAL: This message contains information from the law firm of Banner & Witcoff, Ltd. which may be privileged, confidential, or
exempt from disclosure under applicable law. If the reader of this message is not the intended recipient, or the employee or agent responsible for
delivering the message to the intended recipient, you are hereby notified that any dissemination, distribution, retention, archiving, or copying the
communication is strictly prohibited. If you have received this communication in error, please notify us immediately by return e-mail. 



***************************************************************************************************
*************************
This email message is for the sole use of the intended recipient(s) and may contain confidential
and privileged information. Any unauthorized use or disclosure is prohibited. If you are not the
intended recipient, please contact the sender by reply email and destroy all copies of the original
message.
***************************************************************************************************
*************************




                                                                          2
